WARDEN, J.
The only real ground of error claimed is that the court below erred in refusing to permit W. P. Cameron to introduce evidence in support of the parol agreement set forth in his answer and in directing a verdict in favor of the Company at the close of its evidence.
Attorneys — Winn & Goller for Cameron; H. B. Mulholland for Company; all of Defiance.
From the pleadings and evidence, it is apparent that the evidence sought to be introduced by Cameron would contradict the written contract signed by him and introduced in evidence as the Company’s Exhibit A.
If there were two contracts as claimed by Cameron, one in writing, being Exhibit A, and the other in parol; and the two contracts were contemporaneous and contradictory in their terms, then and in that event the parol agreement would me merged in the written agreement and evidence of the parol agreement could not be offered or received in evidence.
For this reason alone, the judgment of the lower court must be affirmed.
Judgment affirmed.